Title: From Thomas Jefferson to William B. Giles, 13 December 1789
From: Jefferson, Thomas
To: Giles, William Branch



Sir
Eppington Dec. 13. 1789.

I am honored with your favor of the 9th on the subject of the hire of my servant, but as my stay in Virginia will be too short to intermeddle with my affairs I must beg the favor of you to do in the matter as you would have done had I not returned.—I take the liberty of asking information from you, if you know who are the executors or administrators of the late young Mr. John Bannister, as I have some business with them and have not been able to learn who they are. Your answer by the bearer will much oblige Sir Your most obedt. & most humble servt.,

Th: Jefferson

